Citation Nr: 0504393	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-01 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING

Veteran 

ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to October 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The issue 
on appeal was originally before the Board in November 2003 
when it was remanded for additional evidentiary development.  

In reviewing the record, the Board notes that the veteran 
raised a claim of entitlement to service connection for 
diabetes mellitus in March 2004.  As this  issue is not 
inextricably intertwined with the current appeal, it is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's arthritis of the lumbar spine was aggravated by 
his service-connected right and left total knee replacements.


CONCLUSION OF LAW

Arthritis of the lumbar spine is proximately due to or the 
result of service-connected disabilities.  38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Analysis

The veteran contends that his low back disability, to include 
arthritis of the lumbar spine began during or as a result of 
service.  He further asserts, in the alternative, that 
service connection is warranted on a secondary basis as his 
service-connected right and left total knee replacements 
caused or aggravated his low back disability.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Id; Allen v. Brown, 7 Vet. App. 439 (1995).

There is no medical evidence of a chronic low back disability 
during service or for many years thereafter.  The veteran was 
hospitalized in June 1999, in due in part to back pain.  A 
history of chronic low grade back symptoms which had been 
present for many years was noted.  The back pain had 
increased since January 1999.  A private physician reported 
in August 2000 that he had initially seen the veteran in 
January 1999 with complaints of pain in the right buttocks, 
leg and back.  The diagnosis at that time was lumbar spinal 
stenosis with degenerative spondylolisthesis at L4-5 and 
lumbar radiculopathy.  The author noted that the veteran's 
back disability was degenerative in nature and had taken many 
years to develop and undoubtedly related to old back 
problems.  A separate physician reported in August 2000 that 
he had been treating the veteran since 1987 for knee 
problems.  In 1999, the veteran was found to have marked 
degenerative arthritis of the lumbar spine.  On VA 
examination in September 2000, the veteran reported that he 
was diagnosed with stenosis of the spine in 1991.  He was 
complaining of pain, weakness and stiffness.  Gait was 
abnormal due to favoring of the left knee.  The diagnosis 
from the examination was status post fusion of the lumbar 
spine with cage placement, and degenerative disc disease and 
spondylosis of the entire spine.  In February 2001, a private 
physician noted a long standing history of lumbar 
spondylosis.  In May 2001, Dr. G. R. M. reported that the 
veteran had a long history of back problems.  In May 2001, 
Dr. L. W. T. noted that degenerative arthritis is of 
insidious onset and progressive in nature.  It was also noted 
that the veteran reported he had worries of arthritic 
involvement during active duty.  

The service and post-service medical records show no chronic 
low back disability, to include arthritis of the lumbar 
spine, until many years after the veteran's separation from 
service and the preponderance of the evidence is against a 
causal relationship between a current low back disability and 
any remote incident of active duty.  The veteran's primary 
theory of service connection, however, is one of secondary 
service connection: he asserts his low back disability was 
caused or aggravated by his service-connected right and left 
total knee replacements.  The Board finds that the evidence 
is at least in equipoise as to whether the veteran's 
arthritis of the lumbar spine was aggravated by his 
significant bilateral knee disability.

Service connection is currently in effect for right and left 
total knee replacements, each rated 30 percent.  The evidence 
which supports the veteran's claim consists of the opinion of 
a private physician, Dr. G. R. M.  In June 2002, the 
physician wrote that the veteran had had total knee 
replacements which hastened the degenerative change and 
instability in the veteran's back.  It was opined that there 
was no question that the veteran's altered gait markedly 
advanced his degenerative back condition.  It is pertinent to 
note that there is additional medical evidence of such an 
altered gait.  For example, on VA examination in September 
2000, it was noted that the veteran's gait was abnormal due 
to favoring of the left knee.  

There is also a June 2002 statement from Dr. L. W. T., who 
wrote that he had reviewed the June 2002 statement from Dr. 
M. referable to the association of osteoarthritis and the 
normal progression of the same.  This latter statement 
neither supports or weighs against the claim.  

A VA examiner who conducted a November 2001 









examination confirmed a diagnosis of degenerative arthritis 
of the lumbar spine.  As to the contended causal 
relationship, the clinician opined  in a January 2002 
addendum that the veteran's lumbar condition was not related 
to the knee condition.  While this opinion weighs against 
causation, it did not address the question of aggravation.   

The examiner who conducted the March 2004 VA examination also 
reviewed the claims file as well as examining the veteran.  
The examiner noted that he had reviewed the letters from Dr. 
M. and  Dr. T. as well.  The examiner opined, in pertinent 
part, that there was no relationship between a back 
disability and either a right or left knee disability.  The 
diagnosis was left knee problems due to work comp, and back 
surgery in 1999 which was 25 years after the veteran left the 
military.  In an April 2004 addendum, the VA examiner opined, 
unequivocally, that the service-connected knee disabilities 
did not worsen the back disability beyond the natural course 
of the disease process.  

While the preponderance of the competent evidence is against 
a finding that the veteran's arthritis of the lumbar spine is 
linked to some event of service or was caused by his service-
connected bilateral knee disability, the competent evidence 
is in relative equipoise as to whether the veteran's right 
and left knee replacements, to include an associated gait 
disturbance, aggravated his arthritis of the lumbar spine.  
The Board finds that there is no reason to accord less weight 
to the opinion from Dr. G. R. M. when compared to the 
negative VA opinion noted above.  The private clinician 
provided a rationale for the opinion: the veteran's altered 
gait markedly associated with his bilateral knee replacement 
advanced his degenerative back condition.  The opinion, like 
that from VA, was unequivocal.  As far as a review of the 
relevant medical evidence in the claims file, such does not 
appear to be critical here when focusing on the question of 
secondary service connection.  That is, absence of pertinent 
abnormal findings during service or for many years thereafter 
are not particularly relevant when addressing the question of 
whether the veteran's current low back disability was 
aggravated by his right and left total knee replacements.  
While the veteran's citing of the medical literature does not 
tend to provide support when combined with the favorable 
private medical opinion as it discusses the progressive 
nature of arthritis in a generic manner without any 
specificity to the more narrow issue of whether an altered 
gait aggravated arthritis of the lumbar spine (see Mattern v. 
West, 12 Vet. App. 222, 228 (1999); Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998)), it 
does not alter the fact that the competent medical evidence 
relating to this question is evenly divided.  
The Board finds the evidence is in relative equipoise and 
therefore supports the claim for secondary service connection 
for arthritis of the lumbar spine on an aggravation basis.  
Accordingly, service connection  for arthritis of the lumbar 
spine is warranted.  38 C.F.R. § 3.310(a); Allen, supra.  


ORDER

Service connection  for arthritis of the lumbar spine is 
granted.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


